COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ASHLEY RAMIREZ,                               §               No. 08-17-00122-CR

                       Appellant,               §                  Appeal from the

  v.                                            §                205th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20160D01471)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s sixth motion for extension of time within which to

file the brief until April 25, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 25, 2018.

       IT IS SO ORDERED this 5th day of April, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.